Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communication from Applicant on November 12, 2020.
    
Response to Amendment
Applicant’s submission filed on November 12, 2020 has been entered. Claims 17-20, 22 and 25-32 are pending in the current application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are found in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-20, 22, 28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. (hereinafter Boehm, US Publication No. 2017/0192886) in view of Covelli et al. (hereinafter Covelli, US Publication No. 2007/0005932) in view of Dixon et al. (hereinafter Dixon, US Publication No. 2011/0153952).

Regarding claim 17, Boehm teaches:
An apparatus comprising:
instruction fetch circuitry to fetch instructions from a memory system (See Abstract “A coherence logic of a first core in a multi-core processor receives a request to send a cache line to a second core in the multi-core processor.” See [0036]-[0037] which teaches instruction fetching from a non-transitory computer readable medium for execution by a processor or state machine);
processing circuitry to perform data processing in response to the instructions fetched by the instruction fetch circuitry (See [0018] “Cores 106-1, 106-2 . . . 106-n may execute threads that include load, store, and flush instructions.”); and at least one cache to store cached versions of data from a memory (See [0018] “Multi-core processor 104 includes cores 106-1, 106-2 . . . 106-n with private caches 108-1, 108-2 . . . 108-n, respectively, coherence logics 110-1, 110-2 . . . 110-n for private last level caches (LLCs) 112-1, 112-2 . . . 112-n,”); 
wherein in response to a cache maintenance instruction fetched by the instruction fetch circuitry and specifying a virtual page address identifying a virtual page of a virtual address space, the processing circuitry triggers the at least one cache to perform a cache maintenance operation on any cache lines for which a physical address of data stored by a cache line is within a physical page that corresponds to the virtual page identified by the virtual page address;
wherein said physical address of data stored by the cache line is the physical address in the memory at which the corresponding data is stored for which the data stored in the cache line is a cached version (See claim 1 of Boehm; “receiving a request for a cache line from another core in the multi-core processor; in response to the request, determining if the cache line is associated to a nonvolatile virtual page mapped to a nonvolatile physical page in a nonvolatile main memory; and when the cache line is associated to the nonvolatile virtual page mapped to the nonvolatile physical page in the nonvolatile main memory: writing the cache line back from a private cache of the core to the nonvolatile main memory; and after the cache line is flushed, causing the cache line to be sent to the requesting core.” See [0018] “Cores 106-1, 106-2 . . . 106-n may execute threads that include load, store, and flush instructions.” See [0019] “When a virtual page is logically nonvolatile, it is to be mapped to nonvolatile physical page 105 in nonvolatile memory 102, and the write-back prior to cache migration operation is to be performed for cache lines associated to that virtual page.” See [0032] “In block 606, coherence logic 110-n or 310-n determines if the cache line is associated with a logically nonvolatile virtual page based on a page table or its address” The claimed cache maintenance instruction corresponds to the write back (flush) operation/instruction in the prior art.); and
in response to at least some cache maintenance instructions, the processing circuitry is configured to trigger issuing of a plurality of cache maintenance commands to said at least one cache (See [0015] “Thus the first core communicates a cache line flush operation to the other cores so they will look to flush the cache line from their private caches,”)

Boehm does not explicitly disclose what Covelli teaches:
wherein the cache maintenance instruction specifies one of a plurality of virtual page sizes, and…the processing circuitry is…to perform the cache maintenance operation with the virtual page having the virtual page size specified by the cache maintenance instruction (See Figure 2. See [0024]. See [0016] “The processor set 20 of an embodiment propagates information of the single or global invalidation instruction to globally invalidate TLB entries of each processor using a broadcast message that has a variable invalidation range. The broadcast message with the variable invalidation range may be provided through a purge global translation cache (PTC.G) instruction, for example, but is not so limited. The global translation cache (PTC.G) instruction includes a virtual address and a variable page size. The processor set supports multiple different page sizes in the range of invalidation sizes including but not limited to 4 KB, 8 KB, 16 KB, 64 KB, 256 KB, 1 MB, 4 MB, 16 MB, 64 MB, 256 MB and 4 GB.”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the cache management system of Boehm with the memory management aspect of Covelli to reduce time when performing cache maintenance operations and provide granularity or control for the user to invalidate and/or flush specific data or portions of data from the cache while retaining the other data within the cache intact. Such combination provides flexibility in the amount of cache lines undergoing cache operations. The aspects of prior art Covelli that are relied upon for the rejection are directed to TLB/cache maintenance operations.

Boehm and Covelli do not explicitly disclose what Dixon teaches:
in response to at least some cache maintenance instructions (See [0036] “At 403, an application or the operating system (OS) requests a range of cache lines to be flushed by calling for the execution of a REP CLFLUSH instruction. This instruction is at least fetched, decoded, and executed.”), the processing circuitry is configured to trigger issuing of a plurality of cache maintenance commands to said at least one cache, each cache maintenance command corresponding to a different block of physical addresses within the physical page corresponding to the virtual page identified by the virtual page address to perform the cache maintenance operation (See [0019] “In an embodiment the decode unit 105 decodes a fetched instruction into one or more µops (micro-operations).” See [0037] “In some embodiments, microcode is invoked to translate this instruction into µops at 405. This µops are stored in microcode such as microcode 121.”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the cache management system of Boehm and the memory management aspect of Covelli with the cache management method of Dixon to reduce the amount of instructions needed when performing cache maintenance operations, thus improving overall efficiency of cache maintenance operations.

Regarding claim 18, Boehm teaches: 
The apparatus according to claim 17, wherein the cache maintenance operation comprises one of:
a clean operation to write dirty data stored by said any cache lines to at least one further data store; 
an invalidate operation to invalidate the data stored by said any cache lines; 
a clean and invalidate operation to write dirty data stored by said any cache lines to at least one further data store and invalidate the data stored by said any cache lines; and 
a setting operation to set the data stored by said any cache lines to a predetermined value (See rejection of claim 17, in which the claimed clean operation corresponds to the write back (flush) operation in the prior art.).

Regarding claim 19, Boehm teaches:
The apparatus according to claim 17, comprising translation circuitry to translate the virtual page address into a physical page address of said physical page (See [0018] “Cores 106-1, 106-2 . . . 106-n may include table lookaside buffers (TLBs) 118-1, 118-2 . . . 118-n, respectively, that map virtual addresses used by software (e.g., operating system or application) to physical addresses in nonvolatile main memory 102.”).

Regarding claim 20, Boehm teaches:
The apparatus according to claim 19, wherein the translation circuitry comprises a plurality of translation entries, each translation entry corresponding to a virtual page address and identifying the corresponding physical page address for that virtual page address (See rejection of claim 19. See [0019] “FIG. 2 is a block diagram of a page table 200 in examples of the present disclosure. Page table 200 includes page table entries 202 each having a volatility bit 204 indicating if a virtual page is logically volatile or nonvolatile. Note that page table 200 may be partially stored in a TLB, private cache, LLC, or in nonvolatile main memory 102.”).

Regarding claim 22, Boehm teaches:
The apparatus according to claim 17, wherein in response to the cache maintenance instruction, the processing circuitry is configured to trigger issuing of a plurality of cache maintenance commands to said at least one cache, wherein each cache maintenance command specifies a physical address within the physical page corresponding to the virtual page identified by the virtual page address and is for controlling said at least one cache to perform the cache maintenance operation on a cache line storing data having the specified physical address (See [0015] “Thus the first core communicates a cache line flush operation to the other cores so they will look to flush the cache line from their private caches,” See claim 1 of Boehm; “receiving a request for a cache line from another core in the multi-core processor; in response to the request, determining if the cache line is associated to a nonvolatile virtual page mapped to a nonvolatile physical page in a nonvolatile main memory; and when the cache line is associated to the nonvolatile virtual page mapped to the nonvolatile physical page in the nonvolatile main memory: writing the cache line back from a private cache of the core to the nonvolatile main memory; and after the cache line is flushed, causing the cache line to be sent to the requesting core.”.).

Regarding claim 28, Boehm teaches:
The apparatus according to claim 17, comprising a plurality of caches, wherein the processing circuitry is responsive to the cache maintenance instruction to trigger at least some of the plurality of caches to perform the cache maintenance operation (See [0015] “Thus the first core communicates a cache line flush operation to the other cores so they will look to flush the cache line from their private caches,”). 

Regarding claim 30, Boehm teaches:
The apparatus according to claim 17, wherein the processing circuitry is responsive to at least some cache maintenance instructions (See rejection of claim 17.) to transmit a command to a memory controller for controlling at least one memory, and the memory controller is responsive to the command to control performance of the cache maintenance operation by the at least one cache (See Controller 706 in Figure 7. See [0036] “Instructions 702 for a write-back prior to cache migration feature are stored in a non-transitory computer readable medium 704, such as a read-only memory. A processor or state machine 706 executes instructions 702 to provide the described features and functionalities. Processor or state machine 706 communicates with private caches and coherence logics via a network interface 708.”).

Regarding claim 31, Prior art used in the rejection of claim 17 teaches:
An apparatus comprising:
instruction fetch means to fetch instructions from a memory system;
processing means for performing data processing in response to the instructions fetched by the instruction fetch circuitry; and 
means for storing cached versions of data from a memory of the memory system.
wherein in response to a cache maintenance instruction fetched by the instruction fetch circuitry and specifying a virtual page address identifying a virtual page of a virtual address space, the processing means is configured to trigger the means for storing cached versions of data from the memory to perform a cache maintenance operation on any cache lines for which a physical address of data stored by a cache line is within a physical page that corresponds to the virtual page identified by the virtual page address;
wherein said physical address of data stored by the cache line is the physical address in the memory at which the corresponding data is stored for which the data stored in the cache line is a cached version; and
wherein the cache maintenance instruction specifies one of a plurality of virtual page sizes, and in response to at least some cache maintenance instructions, the processing means is configured to trigger issuing of a plurality of cache maintenance commands to said means for storing cached versions of data from the memory, each cache maintenance command corresponding to a different block of physical addresses within the physical page corresponding to the virtual page identified by the virtual page address to perform the cache maintenance operation with the virtual page having the virtual page size specified by the cache maintenance instruction (See rejection of claim 17.).

Regarding claim 32, Prior art used in the rejection of claim 17 teaches:
A method of data processing comprising:
fetching cache maintenance instructions from a memory system;
receiving a cache maintenance instruction fetched from the memory system and specifying a virtual page address identifying a virtual page of a virtual address space; and 
in response to the cache maintenance instruction, triggering at least one cache that stores cached versions of data from a memory to perform a cache maintenance operation on any cache lines for which a physical address of data stored by a cache line is within a physical page that corresponds to the virtual page identified by the virtual page address;
wherein said physical address of data stored by the cache line is the physical address in the memory at which the corresponding data is stored for which the data stored in the cache line is a cached version; and 
wherein the cache maintenance instruction specifies one of a plurality of virtual page sizes, and in response to at least some cache maintenance instructions, the at least one cache is triggered to issue a plurality of cache maintenance commands to the at least one cache, each cache maintenance command corresponding to a different block of physical addresses within the physical page corresponding to the virtual page identified by the virtual page address to perform the cache maintenance operation with the virtual page having the virtual page size specified by the cache maintenance instruction (See rejection of claim 17.).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Covelli in view of Dixon in view of Hacking et al. (hereinafter Hacking, US Patent No. 6,978,357).

Regarding claim 25, Hacking teaches:
The apparatus according to claim 17, comprising said at least one cache, wherein said at least one cache is responsive to the cache maintenance command to identify which cache lines store data for physical addresses within the block specified by the cache maintenance command, and to perform the cache maintenance operation on the identified cache lines (See Figures 3, 4A, and 4B. See Col. 4, lines 65 – Col. 5, line 3 “FIG. 3 illustrates the general operation of the cache control instruction 160 according to one embodiment of the invention. In the practice of the invention, the cache control instruction 160 provides the register (or memory) location which holds a starting address of the data object that the instruction 160 will be operating on.” See Col. 5, lines 9-12 “The cache control instruction 160 then operates on the data corresponding to the starting address, and data corresponding to the Z subsequent addresses, in cache memory.” See Col. 4, lines 8-32 of Hacking: “In one embodiment, the cache control instructions include: a cache segment invalidate instruction(s) 162, a cache segment 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the cache management system of Boehm and the memory management aspect of Covelli and the cache management method of Dixon with the cache flush/invalidate methods of Hacking to reduce time when performing cache maintenance operations and provide granularity or control for the user to invalidate and/or flush specific data or portions of data from the cache while retaining the other data within the cache intact. Such combination provides flexibility in the amount of cache lines undergoing cache operations.

Regarding claim 26, Hacking teaches:
The apparatus according to claim 25, wherein said at least one cache is configured to check, for each of a plurality of cache lines, whether the cache line stores data for a physical address within the block specified by the cache maintenance command (See rejection of claim 25, in which the cache checks/identifies each cache line storing data corresponding to the address specified by the cache control instruction and performs the cache control instruction on said cache line.).

Regarding claim 27, Hacking teaches:
The apparatus according to claim 25, wherein in response to a plurality of the cache maintenance commands, the at least one cache is configured to check, for each of a plurality of cache lines, whether the cache line stores data for a physical address within any of the blocks of physical addresses specified by the plurality of cache maintenance commands (See rejection of claim 25, in which the cache checks/identifies each cache line storing data corresponding to the address specified by the cache control instruction and performs the cache control instruction on said cache line.).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Covelli in view of Dixon in view of Hacking in view of Applicant’s disclosure.

Regarding claim 29, Applicant’s Disclosure teaches:  
The apparatus according to claim 28, comprising a snoop filter to store data identifying which caches store data for corresponding physical addresses, wherein in response to the cache maintenance instruction, the snoop filter is to identify one or more caches which store data for physical addresses within the physical page corresponding to the virtual page identified by the virtual page address specified by the cache maintenance instruction; and
control circuitry configured to inhibit transmission of cache maintenance commands to caches other than said one or more caches identified by the snoop filter .

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the cache management system of Boehm and the teachings of Covelli, Dixon and Hacking with the snoop filter of Applicant’s Disclosure to reduce energy consumption and improve cache performance by preventing unnecessary cache lookups of caches that do not store data from the required addresses. 

Response to Arguments
Applicant's arguments filed November 12, 2020 have been fully considered but are not persuasive. Applicant submitted that the cited references not disclose the amended limitation to claim 17 filed on November 12, 2020. Specifically, applicant submitted that the cited references do not teach “instruction fetch circuitry to fetch instructions from a memory system” Examiner respectfully disagrees, and asserts that prior art Boehm discloses such limitation in the abstract. See Abstract of Boehm “A coherence logic of a first core in a multi-core processor receives a request to send a cache line to a second core in the multi-core processor.” in which the instruction fetch circuitry may correspond to the coherence logic of Boehm, as it performs the same function. Furthermore, see Abstract of Boehm in view of paragraphs [0036] and [0037] of Boehm. Due to such teaching, Boehm has been used to teach the amended limitations to the independent claims filed on November 12, 2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139